 BELLMAN BROOK BLEACHERYco.297Employer as provided in the Act 4We shall, accordingly,adhere toour customarypolicy of directingan immediate election.[Text of Direction of Election omitted from publication in thisvolume.]4 Oliver Iron and Steel Corp., Berry Division,98 NLRB 20;Ford Motor Co., AircraftDivision,96 NLRB 1075.BELLMAN BROOK BLEACHERYCo.andUNITED TEXTILE WORKERS OFAMERICA,AFL,PETITIONERBELLMAN BROOK BLEACHERYCo.andTEXTILE WORKERS UNION OFAMERICA, CIO, UNITEDTEXTILEWORKERS OFAMERICA, AFL.CasesNos.2-RC-4866 and 2-RM-418.November 13, 1952Decision and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before MiltonA. Shaham, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Textile Workers Union of America, CIO, herein termed theTextileWorkers CIO, and the Employer are parties to a collective-bargaining contract covering the employees in the unit sought herein.This contract was executed October 29, 1951, to be effective as ofOctober 1, 1951, and to extend until September 30, 1953.The Tex-tileWorkers CIO contends this contract bars an election at this time.The United Textile Workers of America, AFL, herein termed theTextileWorkers AFL, asserts that a schism has occurred preventingthe contract from barring the instant petitions.The Employer isneutral on the subject.On or about May 12 or 13, 1952, the executive board of Local 707,which consists of the employees of the Employer's plant, called aspecial membership meeting of that Local for May 15 to determinewhether or not it should remain affiliated with the Textile Workers101 NLRB, No. 74. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO.'Notices of the meeting were posted on May 12 in the usualplaces in the plant used for such announcements.The meeting ofMay 15 was attended by 276 members of the 433 members of theplant.The membership voted unanimously to disaffiliate from theTextileWorkers CIO; affiliate with the Textile Workers AFL re-taining the same local officers as before, and notify the Employer ofthe change in the bargaining relationship.The expressed reasonfor the disaffiliation was the dissatisfaction of the Local with theresults and events of the just concluded national convention of theTextile Workers CIO.On May 22, 1952, the Textile Workers AFL notified the Employerof the disaffiliation action of the Local and claimed recognition as thesole collective-bargaining representative of the plant.The TextileWorkers CIO, however, has notified the Employer of its claim of con-tinued recognition as representative of these employees under thecontract and has appointed an administrator to service the contract.A few grievances on the lower levels have been processed by theformer officers of Local 707 acting in a personal capacity. TheEmployer has placed receipts for the checkoff dues in escrow andcontends that it is in doubt as to which organization is the representa-tive of its employees.For reasons stated inWade Manufacturing Company,100 NLRB1135, we find that a schism has occurred in the ranks of the TextileWorkers CIO and its Local 707 directly affecting the employees atthe Employer's plant and giving rise to confusion in the bargainingrelationship herein by reason of the conflicting claims of the twoUnions.Under these circumstances we find the contract between theEmployer and the Textile Workers CIO does not bar an election atthis time and we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act?4.We find that all production and maintenance employees of theEmployer's Fairview, New Jersey, textile plant, including factoryclericals, but excluding general office help, watchmen and guards,machine printers, technical employees, professional employees, andI The executive board apparently held a somewhat informalmeeting on May 12 whichresulted in the calling of the general membership meeting on the 15th.On May 13, isa formal meeting,the executive board itself disaffiliatedfromthe Textile Workers CIOand affiliatedwith the Textile Workers AFL.2 TheTextileWorkers CIO contendsthat thedisaffiliatiohmeeting of May 15 wasillegally called and consummated.The Board, however, haspreviously ruled that itwill not attempt to ascertain whetheror notsuch movements are in violation of a labororganization's rules and regulations.The Textile Workers CIO also contends that theexecutiveboardof Local 707 actedas agentsof theTextileWorkersAFL placing thedisaffiliation action in thecategoryof a raidingexpeditionby that organization.Therecord does not sustain this allegation.Finally,in view of the entire record and thescope of the disaffiliation herein,the fact that the contractwas in the name of the TextileWorkersCIO ratherthan its Local 707 does not militate against our finding that thecontractis no bar to these proceedings. R.& J. UNDERWEAR CO., INC.299all supervisors as defined in the Act, as amended, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election 3 omitted from publication in thisvolume.]+ In Its brief,the Intervenor asserts that the Petitioner is "fronting"for a non-complying local union.The fact of compliance by a labor organization,which is requiredto comply,isa matter for administrative determination and is not litigable by theparties.Moreover,theBoard is administratively satisfied that the Petitioner is incompliance.SeeSunbeam Corporation,94 NLRB 844,98 NLRB 525; Swift&Company,94 NLRB 917;cf.Highland Park Manufactursng Company,71S.Ct. 489.R. & J.UNDERWEAR CO., INC.andAMALGAMATED CLOTHING WORKERSUNION OF AMERICA, C.I.O.Case No. 1-CA-1007.November 13,1952Decision and OrderOn June 23,1952, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations?OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsIPursuantto theprovisions of Section 3 (b) ofthe Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Murdock].I TheTrialExaminer found an independentviolationof Section 8 (a) (1) of theAct based on the"broad and undetailed"testimony of Union Organizer Costello tothe effect that certain supervisors looked out of a plant window while he was distributingunion literature.The record contains no other referenceto thispassing statement byCostello.We do notconsiderthe foregoingsufficientevidence to warranta conclusionthat the Respondent's representativesunlawfully surveyed Costello orthe employees byobservingtheir activitiesfromthe window.Accordingly,we do not adopt this particularfinding of the Trial Examiner.101 NLRB No. 86.